Citation Nr: 1742392	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-41 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1962 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using electronic records from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's hearing loss disability was first shown more than 40 years after the Veteran was separated from service and is not attributable to any incident, injury, or disease of active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

A.  Legal Standards

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court cited Current Medical Diagnosis & Treatment 110-11 (Stephen A. Schroeder et al. eds., 1988) as establishing that threshold levels higher than 20 decibels may indicate some degree of hearing loss.  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Evidence

The Veteran contends that his bilateral hearing loss is a result of the acoustic trauma to which he was exposed during active service.  The Board notes that the Veteran's military personnel records indicate that the Veteran received a Republic of Vietnam Gallantry Cross with Bronze Star.  Therefore, the Board finds that the Veteran had combat service.

The Veteran had an in-service audiological preinduction evaluation in June 1962, examination for Class III flight training in October 1962, examination for Class I flight training in March 1964, annual examination in September 1964, annual examination in June 1968, and a separation examination in November 1969 at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.

As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard 
(in parentheses) by adding between 5 and 15 decibels to the recorded data as follows:

Hertz	500	1000	2000	3000	4000	
add	15	10	10	10	5 

On the June 27, 1962 preinduction examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

10 (15)
LEFT
10 (25)
10 (20)
10 (20)

10 (15)

On an October 23, 1962 examination for Class III flight training, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
5 (15)

10 (15)
LEFT
5 (20)
10 (20)
5 (15)

5 (10)

On a March 10, 1964 examination for Class I flight training, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
-10 (0)
5 (0)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)

On a September 14, 1964 annual examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
-10 (0)
-5 (5)

10 (15)
LEFT
-5 (10)
-5 (5)
-5 (5)

-5 (0)

On a June 6, 1968 annual examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
-15 (-5)
-15 (-5)

15 (20)
LEFT
15 (30)
15 (25)
15 (25)

15 (20)

On the November 25, 1969 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
20 (30)
15 (20)
LEFT
0 (15)
10 (20)
5 (15)
5 (15)
10 (15)

A report of medical history completed in conjunction with the November 1969 separation examination reflects that the Veteran denied hearing loss.

The evidence of record does not show that bilateral sensorineural hearing loss manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for bilateral sensorineural hearing loss may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

Post-service treatment records reflect that complaints were first shown in 2012.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Board finds that continuity of bilateral hearing loss symptomatology is not demonstrated, as the evidence reflects that the Veteran did not have hearing loss at separation and initially reported complaints of hearing loss after service in 2012.

On a February 2014 VA examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
50
55
50
LEFT
5
10
50
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  The VA examiner confirmed a diagnosis of bilateral sensorineural hearing loss.  In regards to the right ear, the examiner opined that the Veteran's right ear hearing loss was less likely as not caused by or a result of an event in military service.  In regards to the Veteran's left ear, the examiner opined that the Veteran's left ear hearing loss was less likely as not caused by or a result of an event in military service.  The examiner provided that the Veteran was in the Army from 1962 to 1969 as a "platoon leader and company commander."  He reported military noise exposure from artillery, small arms fire, and mortars.  He worked as an HR manager for 30 years and been retired the past 8 years. He stated that he noted difficulty in conversations about 2 years ago.  The service treatment records were reviewed.  Hearing was within normal limits for all rating frequencies throughout military service.  After corrections were made for calibration differences (enlistment ASA 1951 and separation ISO 64), no significant permanent hearing threshold shifts were suggested to have occurred during his active service.  An Institute of Medicine (IOM) study entitled "Noise and Military Service-Implications for Hearing Loss and Tinnitus" (2006) concluded that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The Veteran's current hearing loss occurred in years after his military separation over 40 years ago and is less likely than not caused by or the result of his military noise exposure.

The Board finds that there is a preponderance of the evidence against the claim for service connection for bilateral hearing loss.  The Veteran did not manifest a bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, during service or within one year of separation from service, and he has not asserted hearing loss in service and continuously since then.  Service connection is not warranted based upon continuity of symptomatology of hearing loss symptoms, as the Veteran denied hearing loss at separation.  A competent VA medical opinion found that the Veteran's current bilateral hearing loss was less likely as not caused by or a result of an event in military service, and that there is an insufficient scientific evidence to link the Veteran's delayed onset hearing loss to noise exposure in service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Nathaniel J.  Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


